Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on February 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/079533 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Claims 1-20 stand cancelled. Claims 21-40 are pending. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.
In view of the terminal disclaimer mentioned herein above, there are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 21. A system comprising: at least one storage device including a set of instructions; and at least one processor configured to communicate with the at least one storage device, wherein when the set of instructions is executed by the processor, cause the at least one processor to perform operations including: receiving image data; Zhu [0034] teaches the invention obtains a measure of image signal from scatter radiation by first detecting signal with combined scatter signal and low frequency signal from primary radiation, and then using modulation techniques to obtain a measure of low frequency signal from the primary radiation which is subtracted from the detected combined signal to isolate the scatter signal. 
retrieving a three dimensional first image volume from the image data, the first image volume including a plurality of images, at least one image of the plurality of images including a streak artifact having a streak width along a first direction; Zhu [0020] teaches FIGS. 9A-9D illustrate the axial, coronal and sagittal views of the reconstructed volumes, without scatter correction and with scatter corrected by different methods. [0083][0087]
down sampling the first image volume to generate a second image volume by extracting a certain number of images from the first image volume along the first direction; Zhu [0041] teaches to avoid the edge effect of the blocker shadows, only the data at the centers of high and low intensity regions on the detector are used in the scatter estimation and correction, i.e., the projection image is downsampled with a sampling period equal to the diameter of the blocker shadow (see FIG. 2). Parameters i and j are the horizontal and vertical indices of the downsampled data, and p' and p are the downsampled primary distributions with and without the primary modulator. [0051-0063], [0074]
up sampling the second image volume to generate a third image volume; Zhu [0041] teaches to avoid the edge effect of the blocker shadows, only the data at the centers of high and low intensity regions on the detector are used in the scatter estimation and correction, i.e., the projection image is downsampled with a sampling period equal to the diameter of the blocker shadow (see FIG. 2). Parameters i and j are the horizontal and vertical indices of the downsampled data, and p' and p are the downsampled primary distributions with and without the primary modulator. [0051-0063], [0074]
determining an error image volume based on the second image volume and the third image volume; Zhu [0051-0063], Figs 6A and 6B
correcting the first image volume according to the error image volume; Zhu [0041] teaches to avoid the edge effect of the blocker shadows, only the data at the centers of high and low intensity regions on the detector are used in the scatter estimation and correction, i.e., the projection image is downsampled with a sampling period equal to the diameter of the blocker shadow (see FIG. 2). Parameters i and j are the horizontal and vertical indices of the downsampled data, and p' and p are the downsampled primary distributions with and without the primary modulator. [0051-0063], [0074]
and generating, based on the corrected first image volume, a corrected image volume. Zhu [0041] teaches to avoid the edge effect of the blocker shadows, only the data at the centers of high and low intensity regions on the detector are used in the scatter estimation and correction, i.e., the projection image is downsampled with a sampling period equal to the diameter of the blocker shadow (see FIG. 2). Parameters i and j are the horizontal and vertical indices of the downsampled data, and p' and p are the downsampled primary distributions with and without the primary modulator. [0051-0063], [0074]
The innovation that makes claims 21, 31 and 40 allowable is “down sampling the first image volume to generate a second image volume by extracting a certain number of images from the first image volume along the first direction”.
Likewise claims 22-30 and 32-39 are allowed because they are dependents of claims 21 and 31, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661